OPINION — AG — 68 Ohio St. 1971 522 [68-522], 68 Ohio St. 1971 523 [68-523], WHICH PROVIDE FOR LEVYING OF AN EXCISE TAX ON GASOLINE SALES, STORAGE AND DISTRIBUTION, ARE NOT VIOLATIVE OF ARTICLE X, SECTION 13, ARTICLE X, SECTION 14, ARTICLE X, SECTION 15, ARTICLE X, SECTION 20 (GASOLINE, TAXES, OKLAHOMA TAX COMMISSION, APPORTIONED TO COUNTY HIGHWAY CONSTRUCTION, USED BY THE COUNTY COMMISSIONERS TO CONSTRUCT PERMANENT BRIDGES, CULVERTS, AND FOR SURFACING SCHOOL BUS AND MAIL ROUTES) (VICTOR G. HILL JR) ARTICLE X, SECTION 23, ARTICLE X, SECTION 19